Title: To Thomas Jefferson from Philip Turner, 10 October 1805
From: Turner, Philip
To: Jefferson, Thomas


                  
                     To His excellency 
                     
                     New York Octr. 10th 1805
                  
                  I find, I have no where else to go, but to the head of the nation, who’s natural, and official character is Justice, where reigns silence, and peace, my Claims are unhappily embarrassed by the Act of limitation, they are acknowledged by all Justly due, and by the resolutions of congress intitled to half pay during life or a commutation of five years full pay, a compensation and reward for past services, a finished business by congress unconditional, not to be barr’d by any thing; I applied to Mr. Howel the pay-master in the time of it as others for the final settlements, we altercated whether I should be paid as Surgn. Genl. deranged at five dollrs. per day, or as physician and surgeon at four, here we did not agree and parted, this misunderstanding has been the sole reason of all this trouble, all I claim is the fulfilment of the resolutions in my favor and paid as others, I was informed by one of the first acquainted, Genl. Hamilton, not a week before his death, that my Claims could not be considered of the nature of those claims in common for which the act of limitation was made for liquidation and adjustment, and many other claims no body could tell what; that my claims were known, and substantiated by congress and Ordered to be paid, which precludes and forcloses every thing in barr, here the act of limitation must fail, of having any power on them, I dare risk my all, not a single member of congress at the time the act was made, had any idea, but that, all those claims were settled, the final settlements all Issued and the officers paid, my repeated appointments by congress demonstrated their approbation of my conduct, the late Honble. Roger Sherman Esqr. did me the honour, by saying in the general assembly of the state of connecticut, that I had been the means by a correspondence with him while in congress of saving the united states treble the sum they would ever pay me for my services, I commenced in their service at the first action of Bunker-hill, and continued to the close of our revolutionary war with great Britain, my early and best days spent in public service, and nothing to show for it, unreasonbly kept out of my just dues, by the cruel act of being barr’d, Genl. Dearborn and Mr. Granger will be answerable in every respect, my papers and claims are with them in office, Mr. Roger Griswold Esqr. my old friend and neighbour is knowing to all this (tho of a different sentiment in politic’s) will manage my affairs with congress by memorial or other wise as may be thought best, my claims must be paid, there is no going from it, congress have pledged themselves to do it, will your excellency excuse the inabilities of human nature so provoked, and point out some better method to get at my just dues, can it be reconciled with the treasury without troubling congress about it, I have battled the watch early & late, from the begining to the end, as far as in my power lies in favor of the present blessed, administration, and have distinguished myself by so doing, who the clergy (of connecticut) wish otherwise, Mr. Granger will appear for it, if congress will not make provision, nor pass the bill for a general settlement of claims, let them take up mine as they ought, a peculiar case, and of a different nature, from any thing they had in view, at the time the act of limitation was made, and order payment in favor of so just a cause, this is the third Sessions I have been waiting for a general bill to pass, I shall now if approbated by my friends present a memorial on its real merits, the only one of the nation so circumstanced unsettled, I am now advanced in life, and need my dues, distressed for want, I blame no individual, If I had where with all, and could do without, I never would trouble congress about it, they might take their own time to fulfill their engagements, I have made such calculations on the prospect of my affairs, unless I succeed this Sessions, I shall be miserable, I am unwearied in the pursuit and shall not drop it untill paid, I have a respectable family intrusted with me, for heavens–sake do not let my claims pass another Sessions unsettled, it is all we have to depend upon, I pray your excellency to Honr. me by a line of consolation that some thing shall be done the approaching Sessions, paid or not paid, my feeling for your excellency are truly affectionate—
                  I am your Excellency’s most Obedient and very Humble Servt.
                  
                     P. Turner 
                     
                  
                  
                     
                         My heavenly father—forgive me, for heavens sake settle it, who’s reality is Justice
                  
                  
                     Thos. Jefferson
                  
                  
                     
                  
               